755 N.W.2d 189 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Johnny Razkom PUTRUS, Defendant-Appellant.
Docket No. 135762. COA No. 280767.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the December 20, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the defendant's argument that the trial court erroneously permitted the introduction of evidence of prior drug transactions under MRE 404(b). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.